DETAILED ACTION

This office action is a response to the request for continued examination filed on 10/13/2022. Claims 1, 5-6, 10, 14-15, 19, 23-24, 28 and 32-33 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 10/13/2022 has been entered. Claims 1, 10, 19 and 28 have been amended. Claims 1, 5-6, 10, 14-15, 19, 23-24, 28 and 32-33 are still pending in this application, with claims 1, 10, 19 and 28 being independent.


Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 line 14 should read: “…the each bit of the N-bit information…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 10, 14-15, 19, 23-24, 28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/095470 A1, hereinafter Zhang) in view of Jo et al. (US 2020/0127760, hereinafter Jo), and further in view of Jeon et al. (WO 2018/031623 A1, hereinafter Jeon).

Regarding claim 1, Zhang discloses a downlink control channel detection method, comprising: receiving signaling sent to a terminal by a base station [Zhang discloses that a UE may receive from eNB downlink control information or indicator (i.e. receiving signaling) on PDCCH and/or an ePDCCH (Zhang paragraphs 0103 and 0104, Figure 8)]; and 
Determining, by the terminal, whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs) according to the signaling [The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)]. 
Zhang does not expressly disclose the features of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs); and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH).
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168). The UE attempts to detect group common PDCCH at a predetermined position in the search space (Jo paragraph 0163); indicating detecting downlink control channel within a transmission time interval. Jo further discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the features of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs) according to the signaling, and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH); as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020). 
Zhang and Jo do not expressly disclose the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected.
However, in the same or similar field of invention, Jeon discloses that the UE may derive the slot type based on information from a group common PDCCH. A one bit indicator in the DCI message is used to indicate to the UE that the UE should monitor a group common PDCCH within the slot (i.e. detect a downlink control channel within a TTI) (see Jeon page 12, lines 20-29). The one bit indicator corresponds to N-bit indication where N is greater than or equal to 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected; as taught by Jeong. The suggestion/motivation would have been to reduce signaling overhead (Jeong page 14, lines 13-16). Note that due to alternative language in the claim, only one alternative needs to be examined. 

Regarding claim 5, Zhang, Jo and Jeong disclose the method according to claim 1. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location; wherein when the signaling is indicator information sent at a specific resource location, detecting the indicator information on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTI is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091). Blind detection may be performed on the group common PDCCH as well (Jo paragraphs 0093 and 0095); indicating that the indication information may be detected on a resource and is processed as a downlink control channel]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 6, Zhang, Jo and Jeong disclose the method according to claim 5. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by a base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 10, Zhang discloses a method for indicating downlink control channel detection, comprising: determining data that needs to be transmitted to a terminal within one or more TTIs by using a downlink control channel; and sending, by a base station, signaling to the terminal, to indicate the terminal to determine, according to the signaling, whether a downlink control channel needs to be detected within one or more TTIs [Zhang discloses that a UE may receive from eNB downlink control information or indicator (i.e. receiving signaling) on PDCCH and/or an ePDCCH (Zhang paragraphs 0103 and 0104, Figure 8). The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)].
Zhang does not expressly disclose whether a downlink control channel needs to be detected within one or more TTIs, and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH).
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168). The UE attempts to detect group common PDCCH at a predetermined position in the search space (Jo paragraph 0163); indicating detecting downlink control channel within a transmission time interval. Jo further discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the features of whether a downlink control channel needs to be detected within one or more TTIs, and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH); as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020).
Zhang and Jo do not expressly disclose the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected.
However, in the same or similar field of invention, Jeon discloses that the UE may derive the slot type based on information from a group common PDCCH. A one bit indicator in the DCI message is used to indicate to the UE that the UE should monitor a group common PDCCH within the slot (i.e. detect a downlink control channel within a TTI) (see Jeon page 12, lines 20-29). The one bit indicator corresponds to N-bit indication where N is greater than or equal to 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected; as taught by Jeong. The suggestion/motivation would have been to reduce signaling overhead (Jeong page 14, lines 13-16). Note that due to alternative language in the claim, only one alternative needs to be examined.

Regarding claim 14, Zhang, Jo and Jeong disclose the method according to claim 10. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location; wherein when the signaling is indicator information sent at a specific resource location, detecting the  when the signaling is indicator information sent at a specific resource location, detecting the indicator information on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTT is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091). Blind detection may be performed on the group common PDCCH as well (Jo paragraphs 0093 and 0095); indicating that the indication information may be detected on a resource and is processed as a downlink control channel]. In addition, the same motivation is used as the rejection of claim 10. 

Regarding claim 15, Zhang, Jo and Jeong disclose the method according to claim 14. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by a base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 19, Zhang discloses a user equipment, comprising: a transceiver, configured to receive and send data under a control of a processor, and perform a following process: receiving signaling sent to a terminal by a base station [Zhang Figure 9 discloses components of a UE device which includes processor, RF circuitry etc. (Zhang Figure 9, paragraphs 0108-0119. Also see Zhang paragraphs 0029-0032). Zhang discloses that a UE may receive from eNB downlink control information or indicator (i.e. receiving signaling) on PDCCH and/or an ePDCCH (Zhang paragraphs 0103 and 0104, Figure 8)]; and
The processor, configured to read a program stored in a memory, and perform a following process: determining, on the terminal, whether a downlink control channel needs to be detected within one or more TTIs according to the signaling [The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)].
Zhang does not expressly disclose the features of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs), and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH).
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168). The UE attempts to detect group common PDCCH at a predetermined position in the search space (Jo paragraph 0163); indicating detecting downlink control channel within a transmission time interval. Jo further discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the features of whether a downlink control channel needs to be detected within one or more Transmission Time Intervals (TTIs) according to the signaling, and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH); as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020).
Zhang and Jo do not expressly disclose the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected.
However, in the same or similar field of invention, Jeon discloses that the UE may derive the slot type based on information from a group common PDCCH. A one bit indicator in the DCI message is used to indicate to the UE that the UE should monitor a group common PDCCH within the slot (i.e. detect a downlink control channel within a TTI) (see Jeon page 12, lines 20-29). The one bit indicator corresponds to N-bit indication where N is greater than or equal to 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected; as taught by Jeong. The suggestion/motivation would have been to reduce signaling overhead (Jeong page 14, lines 13-16). Note that due to alternative language in the claim, only one alternative needs to be examined.

Regarding claim 23, Zhang, Jo and Jeong disclose the user equipment according to claim 19. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location; wherein when the signaling is indicator information sent at a specific resource location,
detecting the indicator information on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTT is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091). Blind detection may be performed on the group common PDCCH as well (Jo paragraphs 0093 and 0095); indicating that the indication information may be detected on a resource and is processed as a downlink control channel]. In addition, the same motivation is used as the rejection of claim 19.

Regarding claim 24, Zhang, Jo and Jeong disclose the user equipment according to claim 23. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by a base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 23. 

Regarding claim 28, Zhang discloses a base station, comprising: a processor, configured to read a program stored in a memory, and perform a following process: determining data that needs to be transmitted to a terminal by using a downlink control channel within one or more TTIs; and a transceiver, configured to receive and send data under a control of the processor, and perform a following process: sending, by a base station, signaling to the terminal, to indicate the terminal to determine whether a downlink control channel needs to be detected within one or more TTIs according to the signaling [Zhang Figure 1 discloses an eNB 110 comprising a controller, a transmitter, a receiver, a memory,  and other hardware and/or software components (Zhang paragraphs 0026-0028). Zhang discloses that a UE may receive from eNB downlink control information or indicator (i.e. receiving signaling) on PDCCH and/or an ePDCCH (Zhang paragraphs 0103 and 0104, Figure 8). The UE may detect and/or demodulate ePDCCH (i.e. detect downlink control channel) based on the downlink information (Zhang paragraphs 0104 and 0105)].
Zhang does not expressly disclose the feature of determining whether a downlink control channel needs to be detected within one or more TTIs according to the signaling, and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH).
However, in the same or similar field of invention, Jo discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168). The UE attempts to detect group common PDCCH at a predetermined position in the search space (Jo paragraph 0163); indicating detecting downlink control channel within a transmission time interval. Jo further discloses that the UE may obtain downlink control information indicating a slot format information. The UE may perform detection for group common PDCCH using the slot indication (Jo paragraphs 0164-0168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to have the features of whether a downlink control channel needs to be detected within one or more TTIs according to the signaling, and wherein the signaling is indicator information carried by a group common Physical Downlink Control Channel (group common PDCCH); as taught by Jo. The suggestion/motivation would have been to reduce overhead during detection of group common PDCCH (Jo paragraph 0020).
Zhang and Jo do not expressly disclose the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected.
However, in the same or similar field of invention, Jeon discloses that the UE may derive the slot type based on information from a group common PDCCH. A one bit indicator in the DCI message is used to indicate to the UE that the UE should monitor a group common PDCCH within the slot (i.e. detect a downlink control channel within a TTI) (see Jeon page 12, lines 20-29). The one bit indicator corresponds to N-bit indication where N is greater than or equal to 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Jo to have the features of wherein the indicator information carried by a group common PDCCH is N-bit indicator information, and N is a positive integer greater than or equal to 1, when N = 1, under a condition that the indicator information is in a state 1, indicating the terminal to detect a downlink control channel within one or more TTIs; or under a condition that the indicator information is in a state 0, indicating the terminal not to detect a downlink control channel within one or more TTIs; or when N > 1, using each bit of the N-bit information to indicate whether a downlink control channel in a corresponding TTI of TTIs needs to be detected, the each bit of the N-bit information corresponds to one of TTIs and used for indicating whether a downlink control channel in the one of TTIs needs to be detected; as taught by Jeong. The suggestion/motivation would have been to reduce signaling overhead (Jeong page 14, lines 13-16). Note that due to alternative language in the claim, only one alternative needs to be examined.

Regarding claim 32, Zhang, Jo and Jeong disclose the base station according to claim 28. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location; wherein when the signaling is indicator information sent at a specific resource location,
detecting the indicator information is detected on a specific resource within each TTI or every M TTIs, to determine whether a downlink control channel needs to be detected, wherein M is an integer greater than 1; the TTT is a slot or a mini-slot; wherein the indicator information is realized through independent coding; or the indicator information is processed in a same manner as a downlink control channel and transmitted in a PDCCH channel structure [Jo discloses that a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091). Blind detection may be performed on the group common PDCCH as well (Jo paragraphs 0093 and 0095); indicating that the indication information may be detected on a resource and is processed as a downlink control channel]. In addition, the same motivation is used as the rejection of claim 28. 

Regarding claim 33, Zhang, Jo and Jeong disclose the base station according to claim 32. Zhang, Jo and Jeong further disclose wherein the signaling is indicator information sent at a specific resource location that is configured by the base station for a terminal by using higher layer signaling [a logical position of the resource for the group common PDCCH and the offset is notified to the UE via system information or higher layer signaling (Jo paragraph 0091)]. In addition, the same motivation is used as the rejection of claim 32. 


Response to Arguments

Applicant’s arguments filed on 10/13/2022 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414